DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  COCA-COLA BEVERAGES FLORIDA, LLC and DANIEL R. KEIPER,
                       Appellants,

                                    v.

               MAHMOUD ELHALWANY and NIJOUD ALY,
                          Appellees.

                              No. 4D19-1549

                              [April 9, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE 18-003661.

  Robert L. Blank and Meridith K. Fee of Rumberger, Kirk & Caldwell,
Tampa, for appellants.

   Nicholas A. Shannin and Carol B. Shannin of Shannin Law Firm, P.A.,
Orlando, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.